Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicants
Claims 1-10 are pending. Claims 11-20 have been withdrawn.

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 3/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon et al. (U.S Patent No. 10168782) (hereafter, "Tchon") in view of Sun et al. (U.S. Publication No. 2021/0165491) (hereafter, "Sun") and further in view of Park et al. (KR 20200082449) (hereafter, "Park").
Regarding claim 1, Tchon teaches a method for generating mid-air haptic textures comprising (Line 43-48 on column 4, A display may be implemented with and/or augmented with a haptic feedback system configured to form a dynamic ultrasonic acoustic field relative to the display surface. The dynamic ultrasonic acoustic field may include distinct pressure pattern regions that result in distinct tactile sensations by a user; Line 39-41 on column 20, The HDD 226 may include the haptic feedback system 240 and may be implemented with ultrasonic transducers 242 beneath a screen of the HDD 226): importing a texture image (Line 41-50 on column 20, the HDD 226 is configured to present an image 804 of terrain and a three-dimensional ultrasonic acoustic field representation 802 of the terrain. The ultrasonic acoustic field representation 802 of the terrain may be formed as three-dimensional surface in a spatial region in front of the display area of the HDD 226. Peaks and valleys of the ultrasonic acoustic field representation 802 of the terrain may correspond to peaks and valleys, respectively, of the image 804 of the terrain) and applying haptic mapping to sensation si where H[si] = f(si, mi, Mi) to generate an offline component output (Line 61-67 on column 20, the processor 114-2 of the processing and video generation system computing device 112-2 may be configured to generate graphical data corresponding to the image 804 of terrain to output to the HDD 226 and may be configured to generate haptic feedback data corresponding to the ultrasonic acoustic field representation 802 of the terrain to output to the haptic feedback system 240 of the HDD 226); c) establishing, by the mid-air tracking system, projecting H[si] to X depending in part on the offline component output (Line 39-48 on column 18, the processing and video generation system computing device 112-2 may be configured to provide user-manipulatable region data to the gesture recognition system 228 such that the gesture recognition system 228 is configured to determine whether a user is performing a gesture with respect to a user-manipulatable region, which, for example may contain an ultrasonic cursor representation (e.g., 914 as shown in FIG. 9). The user-manipulatable region data may correspond to user-manipulatable regions of the ultrasonic acoustic field; Line 53-56 on column 20, The ultrasonic acoustic field representation 802 allows the pilot to feel the topology of the terrain as tactile sensations caused by pressure patterns formed by the ultrasonic transducers 242).
Tchon does not expressly teach having macro texture features Mi and micro texture features mi by an offline component; extracting, by the offline component, Mi and mi from the texture image; on a iterative basis: a) detecting, by a mid-air tracking system, collision points between a moving human hand and a virtual object xi; b) calculating, by the mid-air tracking system, the center of mass of the collision points X=p(xi).
However, Sun teaches having macro texture features Mi and micro texture features mi by an offline component ([0108] obtaining the information of the contour attribute, the information of the texture attribute and the information of the roughness attribute of the visual object based on color information of the visual object); extracting, by the offline component, Mi and mi from the texture image ([0112] calculating a texture height matrix HT associated with the texture attribute and a contour gradient matrix PC associated with the contour attribute, elements in the xth row and yth column of the texture height matrix HT and the contour gradient matrix PC).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Tchon to incorporate the step/system of obtaining the information of the contour attribute, texture attribute and the roughness attribute of object and calculating a texture feature associated with the texture attribute and a contour feature associated with the contour attribute taught by Sun.
The suggestion/motivation for doing so would have been to improve the reality of tactile perception of visual objects ([0087] A tactile reproducing device and method fusing two tactile sensation reproduction mechanisms extend the range or dimension of a tactile feedback force, and improve the reality of tactile perception of visual objects to a certain extent). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Tchon and Sun does not expressly teaches on a iterative basis: a) detecting, by a mid-air tracking system, collision points between a moving human hand and a virtual object xi; b) calculating, by the mid-air tracking system, the center of mass of the collision points X=p(xi).
However, Park teaches on a iterative basis ([0103] The hierarchical collision information 430 of the object may be periodically updated based on the local coordinate system of the position and rotation information of the object received from the haptic device according to the movement of the hand after holding the object): a) detecting, by a mid-air tracking system, collision points between a moving human hand and a virtual object xi ([0077] the collision determination and processor 230 analyzes information on the deformed multi-contact point information of the virtual model of the body (eg, a hand model) and, when a collision with a specific object is detected, the points of the colliding hand model and penetration. It is possible to analyze information about the collision point, such as degree; [0053] The receiver 100 receives the virtual model of the body and tracking point information for the body and the virtual object; [0058] The body may include a hand, and the joint may include a finger joint; [0062] The processor 200 generates collision information on the virtual object of the virtual model of the body based on the extracted multiple contact points; See [0044]); b) calculating, by the mid-air tracking system, the center of mass of the collision points X=p(xi) ([0082] The force feedback provider 270 may calculate the force acting on the object by inputting information on multiple contact points into the object kinematics model and calculating it together with the mass of the object; [0116] when the force feedback provider 270 holds a virtual object, information such as a pivot based on the contact point of the thumb and index finger and the relative collision position at the center of mass of the object of multiple contact points (610) may be used to input to the object kinematics model 630).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Tchon and Sun to incorporate the step/system of updating periodically the collision information of the object, analyzing the collision point between the virtual object and the hand, and calculating the relative collision position at the center of mass of the object of multiple contact points taught by Park.
The suggestion/motivation for doing so would have been to improve the user's sense of reality by using tactile feedback ([0004] there have been methods to increase the user's sense of reality by providing various senses as well as visual elements. Accordingly, a system has been developed that provides tactile feedback such as a sense of force and texture to the user and positions the user's desired object; [0047] The virtual model control apparatus 10 may enable a user to visually and realistically hold a desired part of the virtual object. The virtual model control apparatus 10 may provide adaptive tactile feedback to the user according to information on contact points of the virtual object and actual characteristics of the object). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Tchon and Sun with Park to obtain the invention as specified in claim 1.
Regarding claim 2, the combination of Tchon with Sun and Park teaches all the limitations of claim 1 above. The combination of Tchon and Sun does not expressly teach wherein the center of mass of the collision points is not on the human hand.
However, Park teaches wherein the center of mass of the collision points is not on the human hand ([0116] when the force feedback provider 270 holds a virtual object, information such as a pivot based on the contact point of the thumb and index finger and the relative collision position at the center of mass of the object of multiple contact points (610) may be used to input to the object kinematics model 630).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Tchon and Sun to incorporate the step/system of using the center of mass of the object of multiple contact points taught by Park.
The suggestion/motivation for doing so would have been to improve the user's sense of reality by using tactile feedback ([0004] there have been methods to increase the user's sense of reality by providing various senses as well as visual elements. Accordingly, a system has been developed that provides tactile feedback such as a sense of force and texture to the user and positions the user's desired object; [0047] The virtual model control apparatus 10 may enable a user to visually and realistically hold a desired part of the virtual object. The virtual model control apparatus 10 may provide adaptive tactile feedback to the user according to information on contact points of the virtual object and actual characteristics of the object). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Tchon and Sun with Park to obtain the invention as specified in claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tchon et al. (U.S Patent No. 10168782) (hereafter, "Tchon") in view of Sun et al. (U.S. Publication No. 2021/0165491) (hereafter, "Sun") and further in view of Park et al. (KR 20200082449) (hereafter, "Park") and Beeler et al. (U.S. Publication No. 2017/0024921) (hereafter, "Beeler").
Regarding claim 3, the combination of Tchon with Sun and Park teaches all the limitations of claim 1 above. The combination of Tchon with Sun and Park does not expressly teach wherein extracting Mi and mi from the texture image uses a displacement map.
However, Beeler teaches wherein extracting Mi and mi from the texture image uses a displacement map ([0038] the enhancement engine can reference the enhancement function to add finer-scale details to the coarse-resolution mesh and produce a high-fidelity mesh that includes both the coarse-scale features and the finer-scale details that are specific to the subject in the input image. To do so, in some embodiments the enhancement engine computes a texture map from the coarse-resolution mesh, predicts a displacement map from the texture map that represents the finer-scale details and then applies the displacement map to the coarse-resolution mesh to produce a final, high-fidelity mesh; [0044] Next, image textures 408 are generated and finer-scale details from the high-resolution models are extracted as displacement maps 410 (FIG. 3, block 320)).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Tchon, Sun and Park to incorporate the step/system of computing the texture map for the coarse-scale features and extracting the finer-scale details as displacement maps taught by Beeler.
The suggestion/motivation for doing so would have been to improve for accurately capturing finer-scale details of a subject ([0031] One or more embodiments described herein include techniques for accurately capturing finer-scale details of a subject and reconstructing the finer-scale details in a CG version of the subject). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Tchon, Sun and Park with Beeler to obtain the invention as specified in claim 3.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tchon et al. (U.S Patent No. 10168782) (hereafter, "Tchon") in view of Sun et al. (U.S. Publication No. 2021/0165491) (hereafter, "Sun") and further in view of Park et al. (KR 20200082449) (hereafter, "Park"), Beeler et al. (U.S. Publication No. 2017/0024921) (hereafter, "Beeler") and CHEONG et al. (U.S. Publication No. 2015/0293592) (hereafter, "CHEONG").
Regarding claim 9, the combination of Tchon with Sun, Park and Beeler teaches all the limitations of claim 3 above. The combination of Tchon with Sun, Park and Beeler does not expressly teach wherein Mi is calculated by setting a circle haptic intensity to be proportional to the displacement map value at DM(X).
However, CHEONG teaches wherein Mi is calculated by setting a circle haptic intensity to be proportional to the displacement map value at DM(X) ([0352] the device and method may further include adjusting at least one haptic feedback property of the intensity, friction, and resistance sense of a haptic feedback on the basis of the configured haptic layout on the basis of a corresponding depth or height; [0383]  the haptic support module 170 may set the intensity or rough textures of the first haptic feedback to be the maximum value before the first event 1311 changes into the second event 1321. The increase degree may be set to be increased linearly, and logarithmically, or exponentially; [0286] the haptic support module 170 may control a haptic feedback output of feeling that as a user input moves in the object boundary area direction inside the object, a haptic intensity or roughness degree is increased gradually; [0105] the haptic modeling 239b may include haptic information related to at least one haptic module control for defining strong softness and weak softness. Alternatively, the haptic modeling 239b may include haptic information defined for implementing a roughness degree of various sizes through the haptic module 180; [0292] the haptic support module 170 may recognize an input object generating an event as a pen or a finger on the basis of at least one of a relatively small event occurrence area and a form close to a relatively specific form (for example, a circle)).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Tchon, Sun, Park and Beeler to incorporate the step/system of adjusting the intensity based on the haptic texture (like depth or height) and increasing gradually the haptic intensity as a user input moves in the object boundary area direction inside the object taught by CHEONG.
The suggestion/motivation for doing so would have been to improve for providing various tactile or texture types ([0058] the electronic device management system 10 may provide various tactile or texture types (for example, at least one of softness, roughness, stickiness, resistance sense, friction sense, skin pulling sense, smoothness, etc.); [0007] The haptic information management method includes performing at least one of a screen information analysis, an input information analysis, and an execution information analysis, allocating haptic information according to the analysis result, and outputting a haptic feedback corresponding to the haptic information in correspondence to an event occurrence; [0364] The haptic support module 170 may select haptic information related to water to allocate it as fifth haptic information. For example, the fifth haptic information may be haptic information for providing sticky texture or moist texture). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Tchon, Sun and Park, Beeler with CHEONG obtain the invention as specified in claim 9.
Allowable Subject Matter
Claims 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/              Examiner, Art Unit 2669     
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669